Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24, 25, 29, 30, 34, 35, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhuwalka et al. (Pub No. US 2014/0021532 A1, hereinafter Bhuwalka).
	With regards to claim 1, Bhuwalka teaches a structure, comprising: 
a first semiconductor layer (see Fig. 6, first semiconductor layer 102);
a second semiconductor layer vertically overlaying the first semiconductor layer (see Fig. 6, second semiconductor layer 104 vertically overlaying 102);
a barrier layer vertically separating the first semiconductor layer from the second semiconductor layer (see Fig. 6, barrier layer 110 vertically separating 102 and 104);
a third semiconductor layer contacting both the first semiconductor layer and the second semiconductor layer (see Fig. 6, third semiconductor layer 530 contacting both 102 and 104); 
a gate structure adjacent to the third semiconductor layer (see Fig. 6, gate structure 154/152 adjacent to layer 530); and 
a fourth semiconductor layer between the third semiconductor layer and the gate structure, the fourth semiconductor layer having a semiconductor material different from the third semiconductor 
wherein the barrier layer is a semiconductor material having a larger tunneling barrier than the third semiconductor layer with respect to the first semiconductor layer (see Fig. 6, ¶29, barrier layer 110 with large tunneling barrier than third semiconductor layer 530).

With regards to claim 22, Bhuwalka teaches the structure of claim 21, wherein the semiconductor material of the fourth semiconductor layer includes a conduction band offset with respect to a semiconductor material of the third semiconductor layer (see Fig. 6, third and fourth semiconductor materials are different materials and thus have a conduction band offset).

	With regards to claim 24, Bhuwalka teaches the structure of claim 21, wherein the semiconductor material of the fourth semiconductor layer includes a conduction band offset with respect to a semiconductor material of one or more of the first semiconductor layer or the second semiconductor layer (see Fig. 6, fourth semiconductor layer 240 and first/second semiconductor layer 102/104 are comprised of different materials and thus have conduction band offsets).

	With regards to claim 25, Bhuwalka teaches the structure of claim 21, wherein the fourth semiconductor layer completely overlaps the third semiconductor layer in a direction between the third semiconductor layer and the gate structure (see Fig. 6, fourth semiconductor layer 240 completely overlaps third semiconductor layer 530).




	With regards to claim 30, Bhuwalka teaches the structure of claim 29, wherein the fourth semiconductor layer is positioned between the gate structure and the at least one of the first semiconductor layer or the second semiconductor layer that is adjacent to the gate structure (see Fig. 6, fourth semiconductor layer 240 between gate structure 152/154 and portions of 102/104).

	With regards to claim 34, Bhuwalka teaches a device, comprising: 
a base layer of a first semiconductor material (see Fig. 6, base layer 102); 
a first nanowire source/drain region of the first semiconductor material overlaying the base layer (see Fig. 6, source region within substrate, see ¶24, over substrate 102; 
a second nanowire source/drain region overlaying the first nanowire source/drain region (see Fig. 6, second nanowire source/drain region 104); 
a barrier layer positioned vertically between the first nanowire source/drain region and the second nanowire source/drain region (see Fig. 6, barrier layer 110); 
a channel region laterally surrounding at least a portion of the first nanowire source/drain region and at least a portion of the second nanowire source/drain region (see Fig. 6, channel region 530 surrounding source/drain 102 and 104); 
a gate structure laterally surrounding the channel region (see Fig. 6, gate structure 152/154 laterally surrounding channel region 530); and 


	With regards to claim 35, Bhuwalka teaches the device of claim 34, wherein the channel region is a shell-shaped layer surrounding the first nanowire source/drain region and the second nanowire source/drain region (see Fig. 6, channel region 530 shell shaped surrounding portions of 104 and 102).

	With regards to claim 38, Bhuwalka teaches the device of claim 34, wherein the barrier layer is adjacent to a side wall of the first nanowire source/drain region (see Fig. 6, barrier layer 110 indirectly adjacent to sidewall of 102 or 104).

	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuwalka as applied to claim 21 above.
	With regards to claim 32, Bhuwalka is silent teaching the structure of claim 21, wherein the first semiconductor layer and the fourth semiconductor layer are III-V compound semiconductors. 


	With regards to claim 33, Bhuwalka is silent teaching the structure of claim 12, wherein the first semiconductor layer is InAs, the second semiconductor layer is GaSb, the third semiconductor layer is InAs and the fourth semiconductor layer is one or more of GaAs or InP.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select a known materials based on its suitability for intended use (see MPEP 2144.07).  Here, the claimed compounds are utilized for their unique conductivity properties required for a particular purpose.

	Allowable Subject Matter
Claims 39-42 are allowed.
Claims 27, 28, 31, 36, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML